The State of TexasAppellee




                             Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 9, 2013

 No. 04-13-00669-CR, 04-13-00670-CR, 04-13-00671-CR, 04-13-00672-CR, 04-13-00673-CR,
 04-13-00674-CR, 04-13-00675-CR, 04-13-0676-CR, 04-13-00677-CR, 04-13-00678-CR, and
                                   04-13-00679-CR

                                        Matt BERNAL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
    Trial Court No. 2012CR9915, 2012CR9914, 2012CR9913, 2012CR9907, 2012CR9908,
     2012CR9909, 2012CR9910, 2012CR9911, 2012CR9912, 2012CR9905, 2012CR9906
                          Honorable Sid L. Harle, Judge Presiding

                                         ORDER
Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

      The Court issued an opinion dismissing these appeals on December 4, 2013. Appellant’s
motion to extend the time to file amended trial court certifications is therefore DENIED AS
MOOT.

           It is so ORDERED on December 9, 2013.

                                                PER CURIAM


ATTESTED TO: _____________________
            Keith E. Hottle, Clerk